BRYAN, Justice
(concurring specially in case no. 1140732).
I concur fully in the main opinion. I write specially to state that I believe that the trial judge's behavior in this case comes perilously close to requiring this Court to issue a writ of mandamus requiring his recusal. As the main opinion correctly notes, the standard for recusal is objective; it does not require evidence of actual bias.
“The test that remains applicable at all times, the answer to which always depends upon the ‘totality of circumstances’ of each case, is whether a person of ordinary prudence in the judge’s position, knowing all of the facts known to the judge, would find that there is a reasonable basis for questioning the judge’s impartiality.”
Ex parte City of Dothan Pers. Bd., 831 So.2d 1, 11 (Ala.2002) (citing In re Sheffield, 465 So.2d 350, 356 (Ala.1984)). Considering the totality of the circumstances as presented by the petitioner, I am of the opinion that the trial judge’s behavior comes very close to meeting that standard.